Citation Nr: 0731387	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  06-25 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes, to 
include as secondary to herbicide exposure.  

2.  Entitlement to service connection for idiopathic 
cardiomyopathy, status post heart transplant.  

3.  Entitlement to compensation under 38 U.S.C. § 1151 for 
soft tissue sarcoma of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
diabetes and idiopathic cardiomyopathy, and compensation 
under 38 U.S.C. § 1151 for soft tissue sarcoma of the left 
leg.  The veteran subsequently initiated and perfected 
appeals of these determinations.  

This appeal was initially presented to the Board in April 
2007, at which time it was remanded for additional 
development.  In June 2007 the veteran and his spouse 
testified before the undersigned Veterans Law Judge, seated 
at the RO.  


FINDINGS OF FACT

1.  Diabetes mellitus, type II, was not present in service, 
manifested within one year of the veteran's discharge from 
service, or etiologically related to service.  

2.  The veteran did not have service in the Republic of 
Vietnam or any other designated area where the service 
department has determined that herbicides were present, to 
include designated areas in Korea, and there is no persuasive 
evidence that the veteran was otherwise exposed to 
herbicides.  

3.  Competent evidence has not been presented establishing 
onset of idiopathic cardiomyopathy, status post heart 
transplant, during military service or within a year 
thereafter.  

4.  Competent evidence has not been presented establishing 
that the veteran has a current disability of the left lower 
extremity as a proximate result of medical care furnished by 
VA and demonstrating carelessness, negligence, lack of proper 
skill, error in judgment, or an event not reasonably 
foreseeable in the furnishing of such care.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service, nor may diabetes mellitus be presumed 
to have been incurred in or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).  

2.  Idiopathic cardiomyopathy, status post heart transplant, 
was not incurred in or aggravated by service, nor may 
cardiovascular disease such be presumed to have been incurred 
in or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).  

3.  Compensation under 38 U.S.C. § 1151 for soft tissue 
sarcoma of the left lower extremity, claimed to result from 
treatment received at a VA medical facility, is not 
warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, 
letters dated in May and June 2003 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The May and June 2003 
letters informed the claimant that additional information or 
evidence was needed to support the claims and asked the 
claimant to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The records satisfy 38 C.F.R. § 3.326.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claims.  Under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

The standards of McLendon are not met in this case, and no 
further VA development, to include a VA medical examination, 
is required.  The record does not reflect competent evidence 
showing a medical nexus or link between service and/or VA 
treatment and the disorders at issue, further development for 
an examination and/or opinion is unnecessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  As post-service 
medical records provide no basis to grant this claim, and in 
fact provide evidence unfavorable to the claim, the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Finally, the veteran was 
also sent a letter regarding the appropriate disability 
rating or effective date to be assigned in June 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

I. Service connection - Diabetes

The veteran seeks service connection for diabetes.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  Service connection may also be 
awarded for certain chronic disabilities, such as diabetes 
mellitus, which manifest to a compensable degree 
(identifiable symptoms that would warrant payment of 
compensation by VA) within a statutorily-prescribed period of 
time-in this case within one year after service.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2007).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

In the present case, the veteran does not assert, and the 
medical evidence of record does not suggest, that diabetes 
mellitus was incurred during active military service, or 
within a year thereafter.  The veteran's service medical 
records do not show any diagnosis of or treatment for 
diabetes mellitus, and the veteran has himself testified his 
diabetes was not diagnosed until approximately 1997, many 
years after his last period of active military service.  
Therefore, service connection for diabetes as having been 
incurred during military service or within a year thereafter 
is not warranted on that basis.  

However, the veteran asserts that service connection for 
diabetes is warranted based on exposure to Agent Orange or 
related herbicide agents.  Service connection may be allowed 
on a presumptive basis for certain disabilities, such as 
diabetes mellitus, as a result of confirmed exposure to 
herbicides during active military service.  Diabetes need not 
manifest within a specified time frame in order for 
presumptive service connection to be granted.  38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Herbicide exposure is itself presumed only for 
veterans who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975.  38 C.F.R. § 3.307(a)(6) 
(2007).  In the present case, the veteran does not contend 
and the record does not demonstrate military service in 
Vietnam.  Nevertheless, the veteran may still establish 
herbicide exposure on a factual basis if the disease is 
medically linked to the veteran's service in this case.  

As the veteran has presented competent medical evidence 
confirming a current diagnosis of diabetes since 
approximately 1997, such a diagnosis is confirmed.  The 
question remains whether the veteran was in fact exposed to 
Agent Orange or other herbicides during military service.  

The veteran's primary and sole contention is that he was 
exposed to Agent Orange while serving in Korea.  Service 
personnel records confirm that the veteran had military 
service in Korea from September 1966 to October 1967 with C 
Battery, 1st Battalion, 15th Artillery.  Nevertheless, the 
objective evidence of record does not show that the veteran 
was exposed to Agent Orange while serving in Korea.  The 
Department of Defense has acknowledged the use of herbicides 
in Korea along the Demilitarized Zone (DMZ) from April 1968 
to July 1969, which is not inclusive of any part of the 
veteran's confirmed period of service in Korea because the 
veteran's service personnel records establish he had left 
Korea before the confirmed use of herbicides began.  
Additionally, such exposure has only been confirmed for 
specific units that served in areas along the DMZ during such 
time as when spraying was taking place.  See e.g., VHA 
Directive 2000-027 (September 5, 2000).  The veteran's unit 
was not among those for which exposure to spraying has been 
confirmed.  Therefore, herbicide exposure while on active 
military service has not been confirmed, and service 
connection for diabetes as secondary to such exposure may not 
be awarded.  

The veteran and his wife have suggested at his June 2007 
personal hearing that diabetes may have begun during military 
service, or as a result of incident therein.  However, as 
laypersons, they are not capable of making medical 
conclusions; thus, their statements regarding causation are 
not competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

In conclusion, the veteran has not established the onset of 
diabetes during military service, within a year thereafter, 
or as a result of unverified herbicide exposure.  In the 
absence of factual evidence that the veteran was exposed to 
Agent Orange, the preponderance of the evidence, namely, the 
service personnel records and the documentation of the 
Department of Defense, is against the claim that the veteran 
was exposed to Agent Orange in Korea, and his service 
connection claim for diabetes mellitus must therefore be 
denied.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. Service connection - Idiopathic cardiomyopathy

The veteran also seeks service connection for idiopathic 
cardiomyopathy, status post heart transplant.  As in the case 
of diabetes mellitus, service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  
Service connection may also be awarded for certain 
disabilities, such as endocarditis and cardiovascular renal 
disease, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The veteran's service medical records do not include any 
diagnosis of or treatment for idiopathic cardiomyopathy, or 
any other cardiovascular disability.  On service separation 
medical examination in April 1968, the veteran's heart and 
vascular system were within normal limits, and he denied any 
such disability on his concurrent report of medical history.  

After service, the veteran was not diagnosed with a 
cardiovascular disability until approximately the mid-1990's, 
over 20 years after service separation.  On his April 2001 
claim for service connection, the veteran indicated June 1993 
as the date of onset of his cardiomyopathy.  In a May 1999 
statement, S.J.K., M.D., wrote that he had treated the 
veteran for "several years" for idiopathic cardiomyopathy.  
His condition began to deteriorate in October 1997 such that 
he became totally disabled from all employment.  Dr. K. did 
not indicate a date of onset prior to 1997 for any 
cardiovascular disability.  

In support of his claim, the veteran has submitted both 
private and VA medical records confirming a current diagnosis 
of idiopathic cardiomyopathy, status post heart transplant in 
1997.  Additionally, he was afforded cardiac catheterizations 
at private facilities in November 1998, December 1999, 
December 2001, December 2000, and April 2003.  However, while 
these records confirm a current diagnosis of a cardiovascular 
disability, neither the VA nor private medical treatment 
records suggest an onset of the veteran's idiopathic 
cardiomyopathy prior to the mid-1990's.  These records also 
do not relate any nexus between the veteran's idiopathic 
cardiomyopathy and any in-service disease or injury.  

After consideration of the totality of the record, the Board 
finds the preponderance of the evidence is against the award 
of service connection for idiopathic cardiomyopathy.  
Although the veteran has a current diagnosis of idiopathic 
cardiomyopathy, confirmed by competent medical evidence, this 
disability did not have its onset during military service or 
within a year thereafter.  The private and VA medical records 
do not indicate an onset of idiopathic cardiomyopathy prior 
to the mid-1990's, many years after his last period of active 
military service.  The veteran himself, on his 2001 
application for benefits, reported onset of idiopathic 
cardiomyopathy in 1993, long after service separation.  In 
the absence of any medical evidence establish onset of 
idiopathic cardiomyopathy or any cardiovascular disability 
during military service or within a year thereafter, service 
connection for such a disability must be denied.  

The veteran and his wife suggested at his June 2007 personal 
hearing that his cardiovascular disability began during 
military service.  As laypersons, however, they are not 
capable of making medical conclusions and their statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for idiopathic 
cardiomyopathy, status post heart transplant, as such a 
disability began many years after service and is not related 
to a disease or injury incurred therein.  The benefit of the 
doubt doctrine is not applicable in such cases.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

III. Compensation under 38 U.S.C. § 1151 - Soft tissue 
sarcoma

The veteran seeks compensation under 38 U.S.C. § 1151 for 
soft tissue sarcoma of the left leg.  The provisions of 38 
U.S.C.§ 1151 and 38 C.F.R. § 3.358 state that where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of VA hospitalization or 
medical treatment, compensation will be payable for such 
additional disability.  Compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those that are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(3) 
(2007).  

Although claims for benefits under 38 U.S.C. § 1151 are not 
based upon actual service connection, there are similarities 
in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  In order to prevail on a claim for benefits under 
38 U.S.C. § 1151, there must be (a) VA hospitalization, 
treatment, examination, or vocational rehabilitation; (b) 
competent evidence of additional disability; and (c) 
competent evidence that the additional disability resulted 
from fault or negligence on the part of VA in the provision 
of VA hospitalization, medical examination, or treatment.  
This final requirement is to distinguish disabilities from 
those that are a "necessary consequence" of intended 
treatment.  See 38 U.S.C.A. § 1151 (West Supp. 2006) (a 
showing of fault or negligence is necessary for recovery of 
claims filed on or after October 1, 1997); see also 38 C.F.R. 
§ 3.358(c)(3) (2007).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or VA furnished the hospital 
care or medical or surgical treatment without the veteran's 
informed consent.  38 C.F.R. § 3.361(d)(1) (2007).  

VA medical records confirm the veteran came to VA in the 
latter part of 2001 for removal of a cyst in the left leg in 
the proximity of the knee joint.  The cyst was initially 
benign in appearance and did not involve the bones of the 
knee joint itself.  The veteran stated it was occasionally 
painful.  Surgical removal of the cyst was accomplished at 
the Lexington VA Medical Center on November 16, 2001.  The 
surgery itself was without complication, but the veteran soon 
developed a swollen mass at the surgical site, and a hematoma 
was diagnosed.  On November 27, 2001, the surgical site was 
reopened and a large clot was removed.  A pathology report of 
the removed tissue reflected "spindle cell tumor with 
myofibroblastic features, probably low grade malignant, favor 
low grade fibromyxoid sarcoma."  Additional resection of the 
site of the cyst was recommended to the veteran in February 
2002.  He declined further VA surgery at that time, and in 
June 2002, he declined any further VA follow-up regarding his 
left lower extremity, stating he would seek private medical 
treatment.  

The veteran sought treatment for his left leg from T.M., 
M.D., beginning in 2002.  Dr. M. confirmed the diagnosis of 
soft tissue sarcoma, and conducted x-rays and CT scans of the 
veteran's body to determine if he was cancer free or whether 
metastases were present.  CT scans of the chest and left 
lower extremity, as well as an X-ray of the left leg, 
conducted between August 2002 and May 2003 were all negative 
for any active pathology.  In November 2002, Dr. M. 
recommended to the veteran that he undergo additional surgery 
at a private facility for his soft tissue sarcoma.  However, 
according to a March 2003 clinical notation, the veteran 
declined any further surgery.  

The veteran contends that VA's failure initially to establish 
the presence of soft tissue sarcoma in his left lower 
extremity when he was initially treated in 2001 resulted in 
further pain and mental anguish.  

Upon consideration of the veteran's claim, the Board finds 
the first required element of entitlement to 38 U.S.C. § 1151 
compensation, VA medical treatment, is shown.  The veteran 
was treated at the Lexington VA Medical Center between August 
2001 and June 2002, as confirmed within the medical records.  

The Board finds no evidence, however, of either additional 
disability resulting to the veteran or fault or negligence on 
the part of VA.  Although the evidence does indicate the 
veteran's cyst of the left lower extremity was initially 
thought to be benign, which was contradicted by the 
subsequent pathology report, the veteran does not appear to 
have incurred any additional disability because the 
malignancy was not detected sooner.  The veteran was afforded 
surgical excision of the cyst in November 2001, and all 
subsequent medical treatment records, both VA and private, 
suggest that he is currently cancer free.  Private CT scan 
and X-ray reports from 2002-03 have all been negative for any 
additional pathology.  The veteran has presented no competent 
evidence of any additional disability resulting from his VA 
treatment, or confirming carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part.  In the absence of such evidence, compensation 
under 38 U.S.C. § 1151 must be denied.  

The Board also notes the veteran has not demonstrated any 
fault or negligence on the part of VA.  While a VA examiner 
did indicate in an initial diagnosis that the veteran's cyst 
was thought to be benign, this diagnosis was in the nature of 
a preliminary finding.  Within a short period of time, 
surgical removal of the cyst and pathological evaluation of 
the tissue was afforded him, confirming soft tissue sarcoma.  
Thereafter, appropriate follow-up care was offered the 
veteran.  The veteran has not presented competent evidence 
that VA displayed carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault in 
furnishing the veteran medical and surgical treatment.  

The veteran and his wife testified at his June 2007 personal 
hearing that VA mismanaged his care, resulting in additional 
pain and anguish.  As previously discussed, laypersons, they 
are not capable of making medical conclusions, thus, their 
statements regarding medical causation and etiology are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of compensation under 38 U.S.C. § 1151 for soft 
tissue sarcoma of the left leg, as the veteran has not 
demonstrated additional disability resulting from VA 
treatment, or carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part.  
Thus, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure, is denied.  

Entitlement to service connection for idiopathic 
cardiomyopathy, status post heart transplant, is denied.  

Entitlement to compensation under 38 U.S.C. § 1151 for soft 
tissue sarcoma of the left leg is denied.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


